internal_revenue_service p o box cincinnati oh release number release date date department of the treasury employer_identification_number contact person - id number contact telephone number legend x name y name dear uil r dollars amount s dollars amount t dollars amount u dollars amount v quantity w quantity you asked for advance approval of your employer-related scholarship grant procedures under internal_revenue_code sec_4945 this approval is required because you are a private_foundation that is exempt from federal_income_tax you requested approval of your scholarship program to fund the education of certain qualifying students our determination we approved your procedures for awarding employer-related scholarships based on the information you submitted and assuming you will conduct your program as proposed we determined that your procedures for awarding employer-related scholarships meet the requirements of code sec_4945 as a result expenditures you make under these procedures will not be taxable also awards made under these procedures are scholarship or fellowship grants and are not taxable to the recipients if they use them for qualified_tuition_and_related_expenses subject_to the limitations provided in code sec_117 description of your request your letter indicates you will operate an employer-related scholarship program the purpose of your scholarship program is to provide scholarships to deserving dependent_children of employees of x its affiliates and subsidiaries letter catalog number 58264e you shall recognize dependent_children of x who meet the scholarship criteria and are deserving of distinction qualified applicants for scholarships shall be dependent_children of any regular employee of x and its subsidiaries who are high school seniors eligible to graduate in the current_year a child is a dependent for this purpose as defined in sec_152 of the internal_revenue_code and properly reported as dependents on the employee's income_tax returns further employees include deceased employees who qualified as employees at the time of their death or retired employees who qualified as such employees at the time of their retirement the requirement for the scholarship recipients as dependents on their employee parents’ income_tax returns shall be waived for the second through fourth year of scholarship eligibility particularly if a scholarship recipient earns sufficient income to claim his or herself as a dependent on his or her own tax_return the basis for your awards will be exceptional scholarship and potential for distinction in higher learning with a focus on business engineering math or science scholarships will be granted for full-time study toward a degree in business engineering math or science at a recognized four-year college or university located within the united_states or described in sec_117 and sec_170 of the internal_revenue_code the awards can be used for tuition fees books supplies and equipment required to pursue the study for which the scholarship is granted the college or university must be one that normally maintains a regular faculty and curriculum and normally has a regularly enrolled student body of students in attendance at the place where its educational activities are regularly conducted each recipient will be required to account for the proper expenditure of all schorarsn'p awards and pay back awards for which an accounting of funds is not properly rendered in general scholarships shall be for r dollars per year of eligibility except that one y will be selected for t dollars per year of eligibility scholarships may be granted to a recipient for a total of four years based on continuing eligibility as determined by the scholarship selection committee the maximum amount for those awarded r dollars per year is s dollars while the maximum amount for y is u dollars eligible high school students must submit their completed applications by the end of february including all documents and information requested such as high school transcripts sat and or act scores and essays applicants also will be asked to designate on their application form whether they wish to be considered based on their financial need fifty percent of the scholarships awarded will go to those students with the highest academic criteria who also request consideration and demonstrate financial need the other fifty percent of the scholarships awarded will go to students with a greater emphasis on their academic criteria the determination of eligibility will be decided by your selection committee designated by your directors at the regularly scheduled annual meeting of your directors special meetings of the directors may be called on an as-needed basis to fill vacancies or appoint additional members of this committee as the directors deem such necessary or desirable each year the board_of directors shall select replacement scholarship selection committee members for those whose term on the committee has ended or for those who have resigned or become unable to continue service on the committee for the duration of letter catalog number 58264e their term but only upon receipt of a written legal opinion that the proposed additional or new members of the committee do not jeopardize your tax free standing the selection committee will consist of persons who n o f f o a are totally independent of x are not employees or former employees of x are knowledgeable in the education field with the background knowledge and experience to properly evaluate potential applicants have only the authority to grant awards up to a specified amount and period of study have no relatives who are or have been a recipient of a scholarship award the scholarship selection committee shall select a chair who shall be responsible for calling meetings selecting the place and time for those meetings and setting the meeting’s agenda the chair is also responsible for the necessary information documentation and other matters necessary to consider and select scholarship recipients in accordance with the policy at the meetings called for that purpose in determining which qualified applicants shall receive a scholarship or grant the scholarship selection committee will consider the following criteria the student’s academic criteria through a review of prior academic performance and record as exhibited by his or her high school’s official transcript of grades grade point average and if available class standing scores on the scholastic aptitude test sat or american college testing act college placement tests the student applicant may submit either the sat or act or both for consideration an essay related to why the student applicant considers being a recipient scholar is important motivation and character exhibited at a personal interview of the student commendations and recommendations of faculty school administrators student advisors program counselors activity monitors program sponsors and athletic coaches class standing as compared to other students within the school’s current graduating class honors conferred upon the student by the school or other recognized institution extracurricular activities during school including leadership in those activities such as captain of the baseball team president of the latin club chapter treasurer of the honor society class or student body officer etc non-school related activities and affiliations such as girl scouts local hospital volunteer organizations red cross etc financial need based on family size income and the cost of colleges or universities that have accepted or will likely accept the student all awards will be based on uniform objective and nondiscriminatory standards and judgment set by the scholarship committee for those candidates who request consideration based on financial need the following criteria will be used v percent weight based on academics v percent based on essay and w percent based on other factors with emphasis placed on the applicant's financial need of these candidates one will be designated as y and will receive a scholarship letter catalog number 58264e for t dollars per year of eligibility the remaining candidates will be considered on the following w percent based on academics v percent based on the essay and v percent based on other factors the scholarship selection committee shall meet and consider each application and judge each applicant in accordance with the standards you have set you will announce your scholarship awards for the upcoming fall semester each june scholarship recipients will be asked for current transcripts and school standing at the end of each semester recipients will be subject_to forfeiture for future grants in the event that any amount of the scholarship is used for purposes other than tuition fees books or expenses related to the academic program the student fails to maintain a gpa on a possible basis the student does not maintain full time status the student does not maintain good-standing status at the college or university where enrolled by virtue of poor grades or rule infractions the student is expelled asked to leave the university or voluntarily abandons his or her studies eligibility may be re-established if good standing status can be reestablished within one year upon written notification and documentation to the panel scholarships may be awarded for selected fields of study any of which is consistent with x's businesses but the applicant or student receiving the award must be free to pursue the course of study based on his or her free will no consideration however can be given to the benefit of such study to x moreover there can be no formal or understood commitment undertaking or obligation of the recipients other than enabling the recipients to obtain an education in their individual capacities and solely for their personal benefit’ basis for our determination the law imposes certain excise_taxes on the taxable_expenditures of private_foundations code sec_4945 a taxable_expenditure is any amount a private_foundation pays as a grant to an individual for travel study or other similar purposes however a grant that meets all of the following requirements of code sec_4945 is not a taxable_expenditure the foundation awards the grant on an objective and nondiscriminatory basis the irs approves in advance the procedure for awarding the grant the grant is a scholarship or fellowship subject_to code sec_117 the grant is to be used for study at an educational_organization described in code sec_170 revproc_76_47 1976_2_cb_670 provides guidelines to determine whether grants a private_foundation makes under an employer-related program to employees or children of employees are scholarship or fellowship grants subject_to the provisions of code sec_117 if the program satisfies the seven conditions in sections dollar_figure letter catalog number 58264e through dollar_figure of revproc_76_47 and meets the applicable_percentage tests described in section dollar_figure of revproc_76_47 we will assume the grants are subject_to the provisions of code sec_117 you represented that your grant program will meet the requirements of either the percent or percent percentage_test in revproc_76_47 these tests require that e e e the number of grants awarded to employees’ children in any year won't exceed percent of the number of employees’ children who were eligible for grants were applicants for grants and were considered by the selection committee for grants or the number of grants awarded to employees’ children in any year won't exceed percent of the number of employees’ children who were eligible for grants whether or not they submitted an application or the number of grants awarded to employees in any year will not exceed percent of the number of employees who were eligible for grants were applicants for grants and were considered by the selection committee for grants you further represented that you will include only children who meet the eligibility standards described in revproc_85_51 1985_2_cb_717 when applying the percent test applicable to employees’ children in determining how many employee children are eligible for a scholarship under the percent test a private_foundation may include only those children who submit a written_statement or who meet the foundation's eligibility requirements they must also satisfy certain enrollment conditions you represented that your procedures for awarding grants under this program will meet the requirements of revproc_76_47 in particular e e e an independent selection committee whose members are separate from you your creator and the employer will select individual grant recipients you will not use grants to recruit employees nor will you end a grant if the employee leaves the employer you will not limit the recipient to a course of study that would particularly benefit you or the employer other conditions that apply to this determination e e this determination only covers the grant program described above this approval will apply to succeeding grant programs only if their standards and procedures do not differ significantly from those described in your original request this determination is in effect as long as your procedures comply with sections dollar_figure through dollar_figure of revproc_76_47 and with either of the percentage letter catalog number 58264e tests of sec_4 if you establish another program covering the same individuals that program must also meet the percentage_test this determination applies only to you it may not be cited as a precedent you cannot rely on the conclusions in this letter if the facts you provided have changed substantially you must report any significant changes to your program to the cincinnati office of exempt_organizations at internal_revenue_service exempt_organizations determinations p o box cincinnati oh you cannot award grants to your creators officers directors trustees foundation managers or members of selection committees or their relatives all funds distributed to individuals must be made on a charitable basis and further the purposes of your organization you cannot award grants for a purpose that is inconsistent with code sec_170 you should keep adequate_records and case histories so that you can substantiate your grant distributions with the irs if necessary we have sent a copy of this letter to your representative as indicated in your power_of_attorney please keep a copy of this letter in your records if you have questions please contact the person listed at the top of this letter sincerely holly o paz director exempt_organizations rulings and agreements letter catalog number 58264e
